Citation Nr: 9904021	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right medial 
meniscal tear.

2.  Entitlement to an increased evaluation for left patellar 
tendinitis status post synovectomy, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for right ankle 
instability status post Chrisman-Snook reconstruction, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1983 to 
September 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for right medial meniscal tear, continued 
the 10 percent disability evaluation for service-connected 
left patellar tendinitis status post synovectomy, and 
continued the noncompensable disability evaluation for right 
ankle instability status post Chrisman-Snook reconstruction.  
In a March 1998 hearing officer's decision, the hearing 
officer granted a 10 percent evaluation for right ankle 
instability status post Chrisman-Snook reconstruction.

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his current right knee is a 
result of either his service-connected disabilities of his 
left knee and right ankle or a result of the work he did 
while in service as a heavy equipment operator.  He further 
contends that his left knee is worse than the current 
evaluation contemplates.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that (1) the evidence supports the 
grant of service connection for right medial meniscal tear 
and (2) the preponderance of the evidence is against an 
increased evaluation for left patellar tendinitis status post 
synovectomy.



FINDINGS OF FACT

1.  Competent medical evidence that right medial meniscal 
tear was incurred in service is of record.

2.  Left patellar tendinitis status post synovectomy is 
currently manifested by slight loss of flexion.


CONCLUSIONS OF LAW

1.  Right medial meniscal tear was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998).  

2.  Left patellar tendinitis status post synovectomy is no 
more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that his right medial meniscal 
tear arose under combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that in September 1983, the 
appellant complained of right knee pain for the last week.  
The examiner noted that there was no history of knee injury.  
The appellant reported that this right knee would give out on 
him.  He reported pain with running and marching and 
prolonged walking.  Range of motion of the right knee was 
normal.  There was positive swelling, no ligament 
instability, and no patellofemoral compression.  It was 
positive for tenderness.  The assessment was probable stress 
reaction of the right knee.

In March 1992 and April 1992 treatment reports, the appellant 
reported that his right knee was doing well and that he would 
have only occasional cramping.  No physical examination was 
given either time.  In March 1992, the examiner gave an 
assessment of Baker's cyst on the right knee and that the 
current treatment would be continued.  In April 1992, the 
examiner gave an assessment of Baker's cyst on the right knee 
and that it was recovering nicely.

A May 1996 VA outpatient treatment report reveals that the 
appellant reported gradual right knee discomfort.  The VA 
examiner stated that the appellant had full range of motion 
in the right knee with some slight tenderness medial to the 
patellar area.  There was no effusion seen or palpated.  In 
October 1996, the appellant reported pain in the right knee 
for the last several months.  He had full range of motion in 
the right knee.  The ligament was stable.  Lachman's and 
McMurray's were negative.  There was no patello-femoral pain 
and no effusion.  The examiner stated that there were no 
objective findings at present.  In November 1996, the 
appellant underwent an MRI on his right knee, which revealed 
a probable tear in the posterior horn of the medial meniscus 
with degenerative changes in both horns of the anterior 
meniscus and revealed that the ligaments were intact.  The 
appellant was seen in December 1996 for his right knee.  
There was no swelling, the appellant had full range of 
motion, there was no effusion, and he had positive medial 
joint line tenderness.  McMurray's was negative.  The 
assessment was degenerative meniscal tear-no mechanical 
symptoms.  In March 1997, the appellant reported pain and 
occasional popping in his right knee.  He had medial joint 
line pain.  McMurray's was positive.  That same month, the VA 
examiner noted that the appellant had full range of motion in 
the right knee and no swelling.  The assessment was 
questionable meniscal tear.

The appellant underwent a VA examination in March 1997.  
Physical examination of the right knee revealed no swelling 
and no deformity.  Range of motion was 0 degrees to 
120 degrees.  There was no evidence of instability.  There 
was "exquisite" medial joint line tenderness, particularly 
over the posterior medial aspect of the joint line.  The VA 
examiner noted the results of the November 1996 MRI.

In a November 1997 letter, Dr. Richard J. Katz noted that the 
appellant had been having right knee pain for the last two 
and one-half years with no specific injury he could recall.  
Dr. Katz stated that the appellant reported that while he was 
in the military, he had operated heavy machinery, which 
involved a lot of heavy lifting, climbing, and clutching.  
Dr. Katz noted the appellant's history as to his left knee.  
The appellant reported the pain in his right knee as sharp, 
jabbing pain along the inside of the joint, particularly when 
he was kneeling, squatting, getting up, or happened to twist 
it.  He reported no locking and no giving out.  Dr. Katz 
noted the results of the November 1996 MRI.  Upon physical 
examination, the right knee revealed tenderness along the 
medial joint line.  There was full range of motion, but pain 
on hyperextension and flexion.  There was no ligamentous 
instability on testing-either varus or valgus.  He had a 
negative Lachman's and negative pivot shaft.  There was a 
positive McMurray's sign to the medial joint line.  X-rays 
were negative.  The impression was medial meniscal tear, 
right knee.  Dr. Katz stated, "Since [the appellant] has had 
no history of injury, this is more than likely related to the 
repetitive type of work he did with the heavy machinery while 
he was in the military (since I don't have any other history 
of injury from him)."

The appellant had an RO hearing in March 1998.  He testified 
that his right knee started bothering him within one year of 
service, where he experienced pain and swelling.  He stated 
that he raised the issue of his right knee with a VA 
examiner, who ignored it.  The appellant stated that he could 
not remember if he had an injury in service to it.  He stated 
that he was a heavy equipment operator.  The appellant stated 
that he thought his right knee disability was related to his 
service-connected disabilities of his left knee and right 
ankle.

The Board finds that the evidence supports service connection 
for right medial meniscal tear.  The appellant complained of 
right knee pain in service and again in May 1996.  He has 
submitted a medical opinion that the current diagnosis of 
right medial meniscal tear was "more than likely related to 
the repetitive type of work [the appellant] did with the 
heavy machinery while he was in the military."  His service 
records show that he was a construction equipment operator 
for more than 10 years.  There is no competent medical 
evidence that negates the positive nexus provided by Dr. Katz 
between the appellant's current diagnosis of right medial 
meniscal tear and service.  Therefore, service connection for 
right medial meniscal tear is granted.

II.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for left patellar tendinitis status post 
synovectomy is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).  

Service connection for left patellar tendinitis status post 
synovectomy was granted by means of a November 1994 rating 
decision and assigned a 10 percent disability evaluation.

An August 1995 VA outpatient treatment report shows a 
complaint of left knee pain for the past two weeks.  The VA 
examiner noted that the appellant had full range of motion in 
the left knee.  The appellant had a well-healed vertical scar 
on the left knee.  There was no erythema, no swelling, no 
effusion, and no ligamentous laxity.  There was slight 
crepitance.  The impression was left knee patellar 
tendonitis.  In November 1995, the appellant reported pain 
and stiffness in the left knee, which would get worse as the 
day progressed.  Examination of the left knee was significant 
only for a midline vertical scar, which was well healed and 
some mild patellar tendon tenderness.  There was normal range 
of motion and no swelling.  The diagnosis was tendonitis.  In 
February 1996, the appellant complained of constant left knee 
pain, but no swelling.  Running caused pain.  Upon physical 
examination, he had full range of motion without pain.  There 
was no effusion.  The incision from his left knee surgery was 
noted to have healed well.  The tendon was tender to 
palpation.  There was no swelling and no erythema.  There was 
no medial joint line tenderness or lateral joint line 
tenderness.  The knee was stable.  The assessment was chronic 
patellar tendonitis.  X-rays showed no bony abnormality.

In March 1996, examination of the appellant's left knee 
showed a well-healed incision.  There was tenderness over the 
patella tendon.  Range of motion was 0 degrees to 
135 degrees.  The left knee was stable and there was minimal 
patellofemoral crepitance.  There was no effusion.  In May 
1996, examination of the left knee was "essentially within 
normal limits."  In June 1996, the appellant had full range 
of motion in the left knee without pain.  The incision was 
noted to have healed well.  There was some boggy tissue about 
the tendon, but no pain on palpation.  The assessment was 
patellar tendonitis, resolving.  

The appellant underwent a VA examination in March 1997.  Upon 
physical examination of the left knee, there was no swelling, 
no deformity, and no evidence of instability.  There was a 
well-healed midline surgical scar over the patella tendon.  
Range of motion was 0 degrees to 120 degrees.  There was no 
joint line tenderness.  The diagnosis was status post 
synovectomy of the left knee.

The appellant had an RO hearing in March 1998.  He stated 
that his left knee would swell up as the day progressed and 
would sometimes swell up into a balloon.  He stated that he 
did not miss work because of the left knee pain.  The 
appellant stated that he was receiving treatment at VA and 
that he had been given Cortisone shots in his left knee.  He 
stated that physical therapy had not been recommended.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1998).  Under Diagnostic 
Code 5260, flexion limited to 60 degrees warrants a 0 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5260 (1998).  Under Diagnostic Code 5261, extension limited 
to 5 degrees warrants a 0 percent evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1998).

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for left patellar tendinitis status post 
synovectomy.  The Board notes that the RO has evaluated the 
appellant under Diagnostic Code 5257, which addresses lateral 
instability and subluxation.  In none of the medical records 
of record does any examiner state that the appellant's left 
knee is unstable.  On the contrary, in August 1995, the 
examiner stated that there was no ligamentous laxity.  In 
February 1996 and March 1996 the VA examiner stated that the 
left knee was stable.  In March 1997, the VA examiner stated 
that there was no instability.  Nor is there any medical 
finding of subluxation. Because there is no competent 
evidence of lateral instability or subluxation, the rating of 
this disability under Diagnostic Code 5257 is not 
appropriate.  

The medical evidence shows that the appellant has 
consistently reported left knee pain and that loss of flexion 
has been observed.  On one occasion, some bogginess was also 
observed, but, otherwise, no swelling, effusion or erythema 
of the knee has been noted.  Because the left knee shows some 
loss of flexion, consideration under Diagnostic Codes 5260 is 
appropriate.  According to 38 C.F.R. § 4.71a, Plate II, 
normal flexion of the knee is to 140 degrees.  Flexion of the 
knee in this case has been reported as "full"; to 
120 degrees; and to 135 degrees.  Limitation of flexion to 
this degree is noncompensable under Diagnostic Code 5260.  
However, there is credible evidence of knee pain and 
swelling, thus warranting a 10 percent evaluation.  See 
38 C.F.R. §§ 4.45, 4.59.

In making the determination that the appellant's left 
patellar tendinitis status post synovectomy is no more than 
10 percent disabling, the Board has specifically considered 
the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board does not doubt that the appellant has functional 
impairment due to pain; this fact is recognized by the 
current 10 percent evaluation.  However, no professional has 
established that there is the functional equivalent of 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees to warrant a 20 percent evaluation.  
See 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  The 
appellant is already at the minimum compensable evaluation 
for the knee.  See 38 C.F.R. § 4.59.

The Board notes that a separate 10 percent disability 
evaluation is not warranted for the scar on the appellant's 
left knee.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805 (1998) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  When any examiner addressed the appellant's 
scar from the surgery he underwent on his left knee, it was 
noted to be well healed.  Additionally, the appellant has not 
alleged that his scar is painful or tender.  Thus, the 
evidence of record has not established that a separate 
10 percent evaluation would be in order for the appellant's 
scar on his left knee.

The appellant is competent to report his symptoms; however, 
to the extent that he has described pain, swelling and 
functional impairment, the medical findings do not support 
his contentions for an evaluation in excess of 10 percent.  
The appellant has stated that his knee would swell up into a 
balloon sometimes and that he then has problems moving 
around.  However, the appellant's left knee has been 
consistently reported to have no swelling (other than a 
slight bogginess) when examined by physicians.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  An evaluation in excess of 10 percent 
for left patellar tendinitis status post synovectomy is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for right medial meniscal tear is granted.  
An increased evaluation for left patellar tendinitis status 
post synovectomy is denied.


REMAND

Since the appellant's filed his claim for an increased 
evaluation for service-connected right ankle instability 
status post Chrisman-Snook reconstruction, his right ankle 
has not been examined.  It must be noted that the appellant 
complained of right ankle pain during various treatments at 
VA Medical Center, but sufficient findings to rate the 
disability were not made. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain all current 
records of treatment for the right ankle.

2.  The RO should schedule the veteran 
for VA orthopedic examination of the 
right ankle.  The claims file must be 
made available to the examiner.  The 
examiner should determine whether the 
ankle exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any of these factors.  The examiner 
should also address whether pain 
significantly limits functional ability, 
including during flare-ups or when the 
joint in question is used repeatedly over 
a period of time.  Any additonal 
disability should be expressed in terms 
of the degree of additional range-of-
motion loss due to pain.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 14 -


